Citation Nr: 0612418	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  00-22 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right and left 
ankle disorders.  

2.  Entitlement to service connection for right and left 
shoulder disorders.  

3.  Entitlement to service connection for right and left 
elbow disorders.  

4.  Entitlement to service connection for a spinal disorder, 
claimed as neck and back problems.  

5.  Entitlement to service connection for a right knee 
disorder.  

6.  Entitlement to service connection for bilateral hearing 
loss.  

7.  Entitlement to service connection for a skin disorder, 
claimed as a body rash.  

8.  Entitlement to service connection for insomnia.  

9.  Entitlement to an initial compensable evaluation for 
bilateral plantar faciitis.  

10.  Entitlement to an initial compensable evaluation for 
hemorrhoids.  

11.  Entitlement to an initial compensable evaluation for 
residuals of a nasal fracture.  

12.  Whether the veteran's October 2000 correspondence 
constituted a timely notice of disagreement (NOD) in response 
to a September 1998 denial of service connection for mucosal 
lesions, right and left finger and thumb disorders, residuals 
of a vasectomy, a right wrist disorder, decreased vision, 
chest and rib pain, a throat disorder and mouth ulcers, as 
well as the assignment of an initial 10 percent evaluation 
for gastroesophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had honorable active duty from July 1977 to March 
1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of September 1998, January 2004 and April 
2004 decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  

The issues of an increased initial compensable evaluation for 
hemorrhoids, and service connection for disorders of the 
right and left ankles, right and left shoulders, right and 
left elbows, spine, claimed as neck and back problems, and 
right knee, are addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  


FINDINGS OF FACT

1.  Right or left ear hearing loss was not incurred in, or 
aggravated by, service.  

2.  A chronic skin disorder was not incurred in, or 
aggravated by, service.  

3.  Insomnia was incurred in service.  

4.  Service-connected right and left plantar faciitis include 
reports of an occasional cramping sensation.  

5.  Service-connected residuals of a nasal fracture are 
manifested by a deviated nasal septum which more closely 
approximates complete obstruction on one side.  

6.  A September 1998 RO decision denied claims of service 
connection for mucosal lesions, right and left finger and 
thumb disorders, residuals of a vasectomy, a right wrist 
disorder, decreased vision, chest and rib pain, a throat 
disorder and mouth ulcers, and granted service connection, 
and assigned an initial 10 percent disability evaluation for, 
GERD; notice of this decision was issued to the veteran on 
October 1, 1998.  

7.  An expression of disagreement was not received from 
either the veteran or his representative prior to October 18, 
2000 in reply to the September 1998 denial of service 
connection for mucosal lesions, right and left finger and 
thumb disorders, residuals of a vasectomy, a right wrist 
disorder, decreased vision, chest and rib pain, a throat 
disorder and mouth ulcers, and the assignment of an initial 
10 percent disability evaluation for GERD.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.385 (2005).  

2.  The criteria for the establishment of service connection 
for a skin disorder, claimed as a body rash, are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2005).  

3.  The criteria for the establishment of service connection 
for insomnia are met.    38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 4.3 (2005).  

4.  The criteria for an initial 10 percent evaluation for 
right foot plantar faciitis with calcaneal spur are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.3, 4.7, 4.20, 4.71a, Diagnostic Codes 
5276- 5284 (2005).

5.  The criteria for an initial 10 percent evaluation for 
left foot plantar faciitis with calcaneal spur are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.3, 4.7, 4.20, 4.71a, Diagnostic Codes 
5276- 5284 (2005).  

6.  The criteria for an initial 10 percent evaluation for 
residuals of a nasal fracture are more closely approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.3, 4.7, 4.71a, Diagnostic Code 6502 
(2005).  

7.  The October 18, 2000 communication from the veteran was 
not a timely NOD in response to a September 1998 denial of 
service connection mucosal lesions, right and left finger and 
thumb disorders, residuals of a vasectomy, a right wrist 
disorder, decreased vision, chest and rib pain, a throat 
disorder and mouth ulcers, as well as the assignment of an 
initial 10 percent disability evaluation for gastroesophageal 
reflux disease (GERD), and the Board lacks jurisdiction to 
consider that merits of the claims.  38 U.S.C.A. §§ 7105, 
7108 (West 2002); 38 C.F.R. §§ 19.34, 20.200, 20.201, 20.300, 
20.302 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and to Assist  

Prior to proceeding with an examination of the merits of the 
appeal, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
the claims of service connection for right or left hearing 
loss, a skin disorder, claimed as a body rash, and insomnia, 
as well as claims for initial compensable evaluations for 
bilateral plantar faciitis and residuals of a nasal fracture.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

VA law and regulations provide that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  The VA also must provide a 
medical examination or obtain a medical opinion when such 
evidence is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that the VA's duty to assist, at 38 U.S.C. § 
5103(a), includes providing notice to a claimant of the VA's 
duty to assist, before the initial unfavorable agency of 
original jurisdiction (AOJ) decision (i.e., that of the RO) 
on a claim for VA benefits.  With the exception of the claim 
of service connection for a right knee disorder (discussed 
below), the veteran's claims on appeal were received at the 
RO in April 1998, and denied by an RO decision of September 
1998.  Notice of the VA's duty to assist was issued to the 
veteran in June 2003, after the August 2000 issuance of a 
statement of the case (SOC).  The duty to assist notice was 
issued, however, prior to the de novo readjudication of the 
above claims in a June 2005 supplemental statement of the 
case (SSOC).  Accordingly, any defect with respect to the 
timing of the notices was harmless error, as detailed 
following the paragraph below.  

In Pelegrini, it was also observed that VA must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims.  The Court 
also held that 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(b) 
require notice of five elements of a claim of service 
connection, which are: (1) veterans status; (2) the existence 
of a disability; (3) a connection between the veteran's 
service and the disability at issue; (4) the degree of 
disability; and, (5) the effective date of the disability.  
See Dingess/Hartman v. Nicholson, Nos. 01-1917, 02-1506, 206 
WL 519755 (U. S. Vet. App. Mar. 3, 2006).  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, which placed two additional duties upon the VA.  Under 
Dingess/Hartman v. Nicholson, VA must also provide notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Although the RO did not advise the veteran of such 
information, because the claims of service connection for 
bilateral hearing loss and a skin disorder are being denied, 
the questions of an appropriately assigned evaluation and the 
effective date for a grant of service connection are not 
relevant.  Because the claim of service connection for 
insomnia, and claims for increased ratings for plantar 
faciitis and residuals of a nasal fracture are being granted, 
the RO will assign an effective date for the increased 
evaluations.  Proceeding with this matter in its procedural 
posture would not therefore inure to the veteran's prejudice.  

The June 2003, February 2004 and May 2005 notices of the VA's 
duty to assist comply with VA law and regulations, and 
advised the veteran of the sort of evidence not of record 
that is necessary to substantiate the claims of service 
connection on appeal, to include the need to submit competent 
medical nexus evidence.  The claimant was advised of what 
evidence the VA will obtain, and what information the 
claimant was expected to provide.  The claimant was asked to 
submit all evidence in the claimant's possession that 
pertains to this claims.  Although the notices made no 
reference to veteran's status, or the effective date of any 
grant of service connection for the date of any increased 
disability compensation, there is no prejudice to the 
claimant since his veteran status is not questioned, and all 
but one of the claims of service connection for being 
denied-an effective date of service connection will not be 
assigned.  As to the insomnia claim for service connection, 
there is no prejudice to the veteran as his claim was  
received within a few days of his separation from service.  
Accordingly, an earlier effective date could not be had.  As 
to the other issues, the veteran has failed to submit medical 
nexus evidence despite being repeatedly asked to do so.  

As to the claims presently decided, VA provided the veteran 
with appropriate VA examinations in January 1999 and March 
2005, which included a review of his documented clinical 
history.  All identified VA and private medical records were 
obtained.  VA has made reasonable efforts to identify and 
obtain relevant records in support of the claims on appeal.  
38 U.S.C.A. § 5103A (a),(b),(c).  The veteran indicated in 
May 2005 that no additional evidence exists which has not 
already been reviewed by VA.  Accordingly, there is no 
further available development indicated.  See 38 U.S.C.A. 
§ 5103(b).  

The record also indicates that the veteran was provided with 
copies of all communications and adjudications, including all 
pertinent RO rating decisions, the SOC and all SSOC's.  VA 
has satisfied its duties to inform and assist the veteran at 
every stage of this appeal as to the claims adjudicated on 
the merits.  Given the development undertaken by the RO, and 
the fact that the veteran has pointed to no other pertinent 
evidence which has not been obtained, the record is ready for 
appellate review of the claim on appeal.  

There is adequate evidence of record to adjudicate the claims 
on appeal consistent with the CAVC's reasonable 
interpretation of VCAA and implementing regulations.  
Accordingly, there is no prejudice in proceeding with a 
decision in the appeal at this time.  See Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506, 206 WL 519755 (U. S. Vet. 
App. Mar. 3, 2006); See also, Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); 38 C.F.R. § 20.1102 (2005) (Pertaining 
to harmless error).  

VCAA is not applicable in all cases, including the timeliness 
of a notice of disagreement received in October 2000 from an 
April 1998 RO decision to deny service connection for mucosal 
lesions, right and left finger and thumb disorders, residuals 
of a vasectomy, a right wrist disorder, decreased vision, 
chest and rib pain, a throat disorder, and mouth ulcers, as 
well as the assignment of an initial 10 percent disability 
evaluation for GERD.  The Court held that the VCAA was 
inapplicable to a matter of pure statutory interpretation. 
See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  The 
Court has also concluded that the VCAA was not applicable 
where the appellant was fully notified and aware of the type 
of evidence required to substantiate his claims and that no 
additional assistance would aid in further developing his 
claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 
As noted above, VA is not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2).  
Such is the case here: This case involves the application of 
the law to what are undisputed and documented facts.  This is 
closely akin to the statutory interpretation that the Court 
of Appeals for Veterans Claims held in Smith did not 
implicate the VCAA.  

VCAA also does not apply to the April 1998 claims for initial 
compensable evaluations for bilateral plantar faciitis and 
residuals of a nasal fracture, because those claims of 
service connection were substantiated before November 9, 
2000-the effective date of Veteran Claims Assistance Act, 
which mandated VA comply with the notification and 
development procedures outlined above, when the claims were 
granted in the September 1998 RO decision.  


The Merits of the Claims for Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Either or both of the second and third elements can be 
satisfied, under 38 C.F.R. § 3.303(b), by the submission of 
(a) evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Where there is a 
chronic disease shown as such in service or within the 
presumptive period under 38 C.F.R. § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).

This does not mean that any manifestation in service will 
permit service connection, as to show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  38 C.F.R. § 3.303(b). When the fact of 
continuity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  The chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such a condition.  

Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  Savage 
v. Gober, 10 Vet. App. 488, 498 (1997).  A lay person is 
competent to testify only as to observable symptoms.  See 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  A lay person 
is not, however, competent to provide evidence that the 
observable symptoms are manifestations of chronic pathology 
or diagnosed disability, unless such a relationship is one 
which a lay person's observations is competent.  See Savage, 
10 Vet. App. at 495-97.

It has been held that chronicity was not demonstrated when 
the sole evidentiary basis for the asserted continuous 
symptomatology was the sworn testimony of the veteran himself 
and when "no" medical evidence indicated continuous 
symptomatology.  McManaway, 13 Vet. App. at 66.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  See Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997).  

The Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  Gilbert, supra.  Where there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the claimant will be given the benefit of the doubt.  
38 U.S.C.A. § 5107(b).  


The Service Connection Claims

In this case, with the exception of insomnia, the veteran's 
separation physical examination report of November 12, 1997 
is negative for the claimed disorders presently adjudicated 
on the merits.  

The record indicates that the veteran sustained a severe 
cervical spine injury on April 19, 1998, with C-6 vertebral 
fracture, as a result of a shallow swimming pool dive injury 
a few weeks after his separation from service.  The veteran's 
spinal chord injury resulted in his incomplete quadriplegia, 
with some eventual ability to ambulate at home with varying 
levels of assistance of another and by use of both a walker 
and a wheelchair.  See private treatment records of Brevard 
Rehabilitation Medicine, dated April 1998 through March 2000.  

VA examination reports are in accord.  They demonstrate that 
as of January 1999 and May 2005, as with private medical 
records dated from April 1998, shortly after his separation 
from service the veteran sustained a spinal cord injury on 
April 19, 1998 which has left him a quadriplegic.  The 
veteran currently has only gross motor movements of the upper 
extremities, with no fine motor coordination and little 
sensation and movement of the lower extremities.  See VA 
joints examination report, May 2005.  

Service medical records demonstrate that the veteran was seen 
for minor rashes of the feet and groin in April, May, 
September and October 1978, and in August 1992.  However, no 
residual chronic skin disorder or abnormality was found on 
separation examination in November 1997.  

A current diagnosis of hearing loss disability is not shown 
as defined by 38 C.F.R. § 3.385.  For VA purposes, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Service medical records, including the November 1997 
separation examination report, are negative for any hearing 
loss disability, although some deficit was noted at 6000 
hertz-a frequency not used by VA for hearing loss 
determination.  The salient point is that VA examinations of 
January 1991 and May 2005 are negative for any current 
diagnosis of hearing loss disability-a claim for service 
connection for bilateral hearing loss must be denied.  It is 
well established VA law that in the absence of any competent 
evidence of a current disability or diagnosis, with or 
without pertinent treatment in service, there is no basis for 
a grant of service connection.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(Table)].  

The veteran asserts that he acquired a tropical skin disorder 
from his duty in the Philippines.  As noted above, service 
medical records demonstrate treatment for tinea pedis and 
tinea cruris in service.  A VA examination of January 1999 is 
negative for current disability.  A diagnosis of dermatitis 
of unknown origin was provided on VA examination in May 2005 
based upon the veteran's reported history.  The actual 
examination revealed, however, no current skin disorder-
notation was made that the veteran had had no skin disorder 
since his return from the Philippines in 1994.  With no 
current disability, other than by a reported history and with 
no chronic skin disorder in service, or currently, the claim 
is appropriately denied.  Caluza, supra.  

The veteran's November 1997 separation physical examination 
is negative for the above claimed conditions on appeal.  This 
report, particularly given the proximity to the veteran's 
April 1998 spinal cord injury, is highly probative of his 
condition at the time of his release from active duty, as it 
was generated with the specific purpose of ascertaining the 
veteran's then-physical condition.  Rucker v. Brown, 10 Vet. 
App. 67, 73 (1997) (Observing that although formal rules of 
evidence do not apply before the Board, recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the Board's decision).  



As to insomnia, the veteran's service medical records show 
treatment for complaints of insomnia in 1992, and unlike the 
other disorders claimed on appeal, the veteran's November 
1997 report of medical history at separation from service 
indicates continued insomnia.  Significantly, the veteran was 
found to have continued insomnia on VA examination in May 
2005.  However, it must also be noted that the veteran is not 
shown to receive any treatment for insomnia-a documented 
fact with weighs against the claim.  The mandate to accord 
the benefit of the doubt is triggered when the evidence has 
reached a stage of balance.  In this matter, the Board is of 
the opinion that this point has been attained.  Because a 
state of relative equipoise has been reached in this case, 
the benefit of the doubt rule will be applied.  See Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. 
App. 413, 421 (1993).  Service connection for insomnia is 
granted, with application of the benefit of the doubt in the 
veteran's favor.  


The Merits of the Claims for Increased Ratings

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  A single 
evaluation will be assigned under the diagnostic code which 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such elevation.  38 C.F.R. § 
4.114.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  The instant appeal regards the 
assignment of an initial rating for a disability after 
service connection was awarded for PTSD.  Fenderson, 12 Vet. 
App. at 126; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Plantar Faciitis

The appellant's right and left plantar faciitis are currently 
rated by analogy as noncompensable under diagnostic code 
5279.  38 C.F.R. § 4.71a.  A 10 percent evaluation requires a 
showing of metatarsalgia, anterior, unilateral or bilateral.  
Significantly, under Diagnostic Code 5277 bilateral weak feet 
are rated-at minimum-as 10 percent disabling.  Under 
Diagnostic Code 5284, a moderate foot injury warrants a 10 
percent rating, a moderately severe foot injury warrants a 20 
percent rating, and a severe foot injury warrants a 30 
percent evaluation, with actual loss of use of the foot rated 
as 40 percent disabling.  

It is noted that the veteran's separation examination report 
of November 1997 is negative for any current foot disorder, 
including plantar faciitis.  The January 1999 VA examination 
report includes the medical opinion that the veteran is 
"asymptomatic" in the feet and lower extremities due to a 
loss of motor and sensory perception, a result of his 
quadriplegia.  However, the May 2005 VA examination report 
demonstrates a current diagnosis of plantar faciitis, with 
notation that the veteran, although he has no sensation of 
actual pain in the feet, still experiences a "sensation" of 
cramping and reported severe spasms, particularly at night.  

Further inquiry could be undertaken with a view towards 
development of the claim so as to obtain a more cogent 
medical opinion.  However, under the benefit of the doubt 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the veteran 
shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 
52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 
206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  With 
regard to right and left plantar faciitis, the Board is of 
the opinion that this point has been attained.  Because a 
state of relative equipoise has been reached in this case, 
the benefit of the doubt rule will therefore be applied.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. 
Brown, 5 Vet. App. 413, 421 (1993).  The Board finds that the 
veteran's right plantar faciitis and left foot plantar 
faciitis, each warrant a 10 percent disability evaluation 
analogous to metatarsalgia, anterior, unilateral or 
bilateral, under Diagnostic Code 5279.  This is the maximum 
available rating under all appropriate Diagnostic Codes.  
Application of Diagnostic Code 5284 is inappropriate given 
the acute nature of plantar faciitis in general, the negative 
service and separation examination report of November 1997.  

Residuals of a Nose Fracture

The veteran's nasal disability has been rated under 38 C.F.R. 
§ 4.97, Diagnostic Codes 6502.  Diagnostic Code 6502 allows 
for a 10 percent evaluation for nasal septum deviation, 
traumatic only, with 50-percent obstruction of the nasal 
passage on both sides or complete obstruction on one side.  
No greater evaluation is available under Diagnostic Code 
6502.  

On VA examinations in January 1999 and May 2005 the veteran's 
nose was manifested by an old healed fracture, with a 
"mild" deviated nasal septum to the left.  In January 1999, 
the right side was approximately 80 percent obstructed and 
the left side is approximately 20 percent obstructed.  On VA 
examination in May 2005, the left side was not completed 
obstructed.  



The Board has thoroughly reviewed all the evidence of record 
and after careful consideration finds that the veteran's 
residuals of a nasal fracture more closely approximates the 
criteria for a 10 percent rating under Diagnostic Code 6502.  
See 38 C.F.R. §§ 4.3, 4.7, 4.71a.  A 10 percent evaluation is 
the maximum schedular rating under diagnostic code 6502.  
There is no evidence to support assignment of a higher 
rating.  


Timeliness of an October 2000 NOD

The timeliness standards for filing a notice of disagreement 
(NOD) are prescribed by law and regulation.  38 U.S.C.A. §§ 
7105, 7108; 38 C.F.R. § 20.302.  A written communication from 
a claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result will constitute a NOD.  While 
special wording is not required, the NOD must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  38 C.F.R. § 
20.201.  If the RO gave notice that decisions were made on 
several issued at the same time, the specific determination 
with which the claimant disagrees, "must" be identified.  
Id.  38 C.F.R. § 20.201 also provides an example, such as 
when service connection  is denied for two disabilities, and 
the claimant wished to appeal the denial of service 
connection with respect to only one of the disabilities-the 
NOD "must make that clear."  38 C.F.R. § 20.201.  

Generally, a claimant, or his or her representative, must 
file a NOD with a determination by the agency of original 
jurisdiction within on year from the date that that agency 
mails notice of the determination to him or her.  Otherwise, 
that determination will become final.  The date of mailing 
the letter of notification of the determination will be 
presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  38 C.F.R. § 20.302(a).

The September 1998 RO decision denied claims of service 
connection for mucosal lesions, right and left finger and 
thumb disorders, residuals of a vasectomy, a right wrist 
disorder, decreased vision, chest and rib pain, a throat 
disorder and mouth ulcers, and granted service connection, 
and assigned an initial 10 percent disability evaluation for, 
GERD.  Notice of this decision was issued to the veteran on 
October 1, 1998.  Communications received from the veteran in 
November 1998 and January 1999 are silent as to any reference 
to: mucosal lesions; fingers or thumbs; a vasectomy; the 
wrist; decreased vision; chest or ribs; the throat; the 
mouth; or service-connected GERD.  

The first expression of disagreement as to the above matters 
was received at the RO from the veteran on October 18, 2000, 
in reply to the September 1998 RO denial of service 
connection for mucosal lesions, right and left finger and 
thumb disorders, residuals of a vasectomy, a right wrist 
disorder, decreased vision, chest and rib pain, a throat 
disorder and mouth ulcers, and the assignment of an initial 
10 percent disability evaluation for GERD.  

The veteran argues that any NOD as to any issue should have 
been considered an NOD as to all issues.  There is no legal 
basis for the assertion.  In multiple issue cases such as the 
one on appeal, 38 C.F.R. § 20.201 specifically requires that 
an expression of disagreement identify each issue to which 
disagreement is being expressed.  There is no provision in VA 
law that any expression of disagreement with one claim may be 
accepted as disagreement as to all claims.  Section 20.201 
provides the opposite: the NOD must be clear.  

As the October 18, 2000 initial expression of disagreement 
with the September 1998 RO rating decision was well beyond 
the one year period provided by law for filing a NOD, the law 
is dispositive in this matter.  Absent a timely NOD, the 
Board is without jurisdiction to address the merits of these 
additional matters.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  




ORDER

Service connection for right or left ear hearing loss is 
denied. 

Service connection for a chronic skin disorder is denied.  

Service connection for insomnia is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.  

An initial 10 percent evaluation is granted for right plantar 
faciitis.  

An initial 10 percent evaluation is granted for left plantar 
faciitis.  

An initial 10 percent evaluation is granted for residuals of 
a nasal fracture.  

A timely notice of disagreement was not filed as to the 
September 1998 RO decision denying service connection for 
mucosal lesions, right and left finger and thumb disorders, 
residuals of a vasectomy, a right wrist disorder, decreased 
vision, chest and rib pain, a throat disorder and mouth 
ulcers, and assignment of an initial 10 percent disability 
evaluation for GERD, and the appeal is denied.  


REMAND

As to the claim pertaining to hemorrhoids, when examined by 
VA in May 2005, the veteran was not examined for the 
existence of hemorrhoids.  While no hemorrhoids were found on 
prior examination in January 1999, the veteran has 
specifically asserted that he has hemorrhoids since the time 
of that prior VA examination.  In light of the veteran's 
contentions, the May 2005 VA examination does not contain 
findings upon which the veteran's hemorrhoids may be 
evaluated in accordance with Diagnostic Code 7336.  See 
Beverly v. Brown, 9 Vet. App. 402, 406 (1996) (The 
examination must contain findings which address the specific 
diagnostic criteria); Wisch v. Brown, 8 Vet. App. 139, 140 
(1995) (The examiner must specifically address the alleged 
disorder; the examiner's silence is insufficient to show the 
lack of symptomatology).  

As to the claims of service connection for chronic right or 
left ankle disorders, right and left shoulder disorders, 
right and left elbow disorders, a spinal disorder claimed as 
neck and back problems, and a right knee disorder, additional 
necessary medical development is required.  

The record indicates that the veteran sustained a severe 
cervical spine injury in April 1998, less than three weeks 
after his separation from service, with resulting 
quadriplegia.  In whole or in part, he argues that he had 
orthopedic and neurological impairments prior to the April 
1998 injury, which rendered him physically weakened such that 
his rehabilitation was effected.

In support of this assertion, the veteran has proffered an 
October 2000 letter authored by Stuart P. Miller, M.D., of 
Brevard Rehabilitation Clinic.  Dr. Miller reported that he 
had treated the veteran since his April 1998 injury; and that 
the veteran had also been:

 "[T]reated for multiple pre-existing problems in 
addition to his quadriplegia.  These pre-existing 
conditions have slowed his recovery and limited his 
functional return."  

See Report of Stuart P. Miller, M.D., dated October 3, 2000.

Dr. Miller also included a report of "History and Physical" 
dated April 22, 1998.
Also submitted was an October 3, 2000 report of Jonathan T. 
Paine, M.D., who reported that he:

"[H]ad the opportunity to review the paperwork 
provided related to prior cervical problems in 
reference to [the veteran's] military career.  
There have been several mentions made of cervical 
discomfort with pain which may suggest a pre-
existing problem related to cervical stenosis.  
However, secondary to the lack of concomitant 
confirmatory radiographic findings, I am unable to 
state with any degree of certainty the nature of 
any potential pre-existing condition on your 
current circumstances."  

See Report of Jonathan T. Pain, M.D., dated October 3, 2000.

Thus, the veteran has submitted competent medical evidence 
which suggests that in the approximate three-week interim 
period between the time of his separation from active duty 
and the April 1998 accident, he had orthopedic and 
neurological impairments.  

The veteran underwent a VA examination in May 2005 to 
ascertain whether his disorders were incurred in or 
aggravated by active military service.  The examination was 
apparently conducted by a VA nurse practitioner, whose 
findings were reviewed by a medical doctor.  The nurse 
practitioner reported that  "it is impossible to make a 
connection between what occurred in the military and the 
veteran's current condition," because the veteran's spinal 
cord injury impaired his ability to effectively communicate 
his pain, and his active and passive range of motions are 
significantly imparted by his quadriplegic state.  When asked 
to provide a medical opinion as to the likely etiology of any 
disorder of the ankles, shoulders, elbows, spine and right 
knee, the May 2005 VA examiner concluded that, "[a]ny 
decision would be speculative."  

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) [observing that the evaluation of medical 
evidence involves inquiry into, inter alia, the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches].  



It is also well-settled that in its decisions, the Board may 
not rely upon its own unsubstantiated medical opinion.  
Allday v. Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 
Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

The question of whether the veteran had any physical 
impairments prior to his April 1998 accident, such that could 
be recognized as related to service, is an issue requiring 
specialized medical expertise.  Thus, the claims pertaining 
to service connection for the right and left ankles; right 
and left shoulders; right and left elbows and the spine will 
be remanded for the development as directed below.  

Additional adjudicative action is necessary as well.  The 
veteran is presently in receipt of service connection for 
GERD, right and left plantar faciitis, residuals of a nose 
fracture, and hemorrhoids, and service connection was 
granted, above herein, for insomnia.  Under 38 C.F.R. § 
3.310(a), secondary service connection shall be awarded when 
a disability is, "proximately due to or the result of a 
service-connected disease or injury ...."  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439 (1995).  

Given the October 2000 private medical statement of S.P.M., 
M.D., the requested VA examination should include not only a 
statement of the etiology of all current ankle, shoulder, 
elbow, spine and right knee pathology, but a statement as to 
whether any service-connected disability aggravated any non-
service-connected disability within 38 C.F.R. § 3.310(a) and 
Allen, supra.  

Accordingly, the appeal is remanded to the VBA AMC for 
further action as follows:  

1.  The VBA AMC should contact the 
veteran and invite him to identify all 
pertinent treatment for service-connected 
hemorrhoids, dated from January 1999 to 
the present, if not already on file, as 
well as any treatment for a disorder of 
the ankles, shoulders, elbows, spine and 
right knee, particularly evidence both 
prior to and since his April 1998 spinal 
cord injury.  

The VBA AMC should also request and 
obtain any outstanding VA treatment 
reports, dated from June 2005 to the 
present, as well as any other records 
identified by the veteran.  

2.	After receipt of the veteran's 
response, or the 
passage of an appropriate amount of time 
allotted, the VBA/AMC will cause the 
veteran's claims folder, and a copy of 
this remand, to be examined by VA 
neurological and orthopedic physicians, 
who will review the claims folder, in 
particular the veteran's service medical 
records and all records pertaining to the 
April 1998 accident, including the 
opinions of Drs. Jonathan T. Paine and 
Stuart P. Miller, as above.  

The VA physicians will furnish opinions 
concerning whether the veteran had any 
disorder of the ankles, shoulders, 
elbows, spine or right knee prior to his 
April 1998 spinal cord injury, with 
reference to the veteran's service 
medical records and separation 
examination report of November 1997.  

The examiners must also express an 
opinion as to the medical probability 
that any current pathology of the ankles, 
shoulders, elbows, spine or right knee is 
secondary to any service-connected 
disability, or whether any such current 
disability--even if not service related--
was aggravated by any service connected 
disability, including any service-related 
disorder likely to have existed prior to 
the April 1998 spinal cord injury, but to 
which service-connected is not presently 
established.  

In formulating these opinions, the 
examiner must reference to the veteran's 
documented clinical history both in 
service and post-service.  

If necessary, the VBA/AMC or the 
reviewing physicians will schedule and 
conduct any physical examinations of the 
veteran.  

3.  The veteran should be scheduled for a 
VA  examination to evaluate his service-
connected hemorrhoids for a determination 
of the severity of symptoms of service-
connected hemorrhoids, apart from non-
service-connected disability, including 
the results of his spinal cord injury and 
quadriplegia.  All indicated tests and 
studies should be performed, and the 
claims folder must be made available to 
the examiner for use in the study of the 
case.  

4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested VA medical 
reports, and ensure that all actions 
taken are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the VBA AMC 
should implement corrective procedures.  

5.  Thereafter, the VBA AMC should 
readjudicate the claims of entitlement to 
an initial compensable evaluation for 
hemorrhoids and service connection for 
disorders of the right and left ankles, 
right and left shoulder, right and left 
elbows, the spine, claimed as neck and 
back problems, and the right knee, each 
on a de novo basis-specifically to 
include consideration of all of the 
evidence of record for the entire appeal 
period.  

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a SSOC as to the 
issues of entitlement to an initial compensable evaluation 
for hemorrhoids, and service connection for disorders of the 
right and left ankles, right and left shoulder, right and 
left elbows, the spine, claimed as neck and back problems, 
and the right knee, with reasons and bases for each of the 
decisions.  The veteran and his representative should be 
given an appropriate opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further consideration, if in order.  No action is required on 
the part of the veteran or his representative until further 
notice is received.  By this action, the Board intimates no 
opinion as to the ultimate disposition warranted in this 
case.  The veteran has the right to submit additional 
evidence and argument on the matters which the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals88



 Department of Veterans Affairs


